Citation Nr: 1117522	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the above claim.

The issue of service connection for hypertension, including as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2005, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran did not perfect a timely appeal.  

2.  Evidence relevant to the Veteran's claim for hypertension received since the June 2005 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 RO decision denying the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence relevant to the claim for service connection for hypertension received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The Veteran's initial claim of service connection for hypertension was denied in June 2005.  The basis of the denial was that the evidence did not show that hypertension was related to service-connected diabetes mellitus as the record showed that hypertension preexisted diabetes.  In addition, the record failed to show that hypertension was incurred in service, manifested to a compensable degree within one year following service, or related to Agent Orange exposure.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in June 2005 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes a letter dated September 2009 from the Veteran's private physician stating that he had been treating the Veteran since 1993 and began to treat him for abnormal glucose control, hyperglycemia, and hyperinsulinemia.  The physician concluded that although the "label" of diabetes in his chart appeared after the "label" of hypertension, the actual occurrence of a diabetic state preceded that of hypertension and, therefore, a causal relationship did exist.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it pertains to the nexus between the claimed hypertension and service-connected diabetes mellitus.  As new and material evidence has been presented, the claim is reopened.  

Notice and Assistance

The duty to notify and assist has been met to the extent necessary to reopen the claim for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.


REMAND

As noted above, new and material evidence has been received to reopen the claim for service connection for hypertension.  After completing the necessary development, the claim must be readjudicated on a de novo basis.

The Board finds that a medical opinion is necessary in this case.  The report of a July 2005 VA examination noted that the Veteran's diabetes was diagnosed two years earlier and that his hypertension was diagnosed in 2001.  Following a physical examination and review of the claims file, the examiner opined that the Veteran's hypertension was not secondary to diabetes as it predated the diagnosis of diabetes.  In February 2007, the Veteran was afforded another examination.  Following a physical examination and review of the claims file, the examiner opined that the Veteran's hypertension was "probably essential hypertension not related to his diabetes, probably secondary to smoking."  

In a letter dated September 2009, the Veteran's private physician stated that his diabetic stated predated his hypertension and although the Veteran was not formally diagnosed as having diabetes, he was treated as a diabetic.  The physician also opined that a causal relationship existed between hypertension and diabetes.  

The Board finds that a medical opinion is needed in this case in order to determine whether the Veteran's service-connected diabetes mellitus caused the Veteran's hypertension.  The opinions provided by the VA examiners and the private physician were not supported by adequate rationale such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The record still lacks clear evidence of the cause of the Veteran's hypertension.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

In addition, secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  As the Veteran is claiming that his hypertension is caused by his service-connected diabetes mellitus, the opinion should adequately address secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain an opinion by a cardiologist to determine the nature and etiology of the Veteran's hypertension.  The claims folder, to include a copy of this remand and any additional evidence secured, must be made available to and reviewed by the examiner prior to completion of the examination report.  

Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed hypertension is related to his active military service?    

(b)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed hypertension was caused by the service-connected diabetes mellitus?  

(c)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected diabetes mellitus aggravated the Veteran's hypertension?  

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of hypertension (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


